United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41332
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GUILLERMO GALVAN,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:04-CR-82-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Guillermo Galvan appeals from his resentencing following our

earlier remand of his case.   See United States v. Galvan, 133 F.

App’x 154 (5th Cir.), cert. denied, 126 S. Ct. 496 (2005).        In

our earlier opinion, we found that the district court plainly

erred when it imposed Galvan’s sentence under a mandatory

guidelines scheme and that this error affected Galvan’s

substantial rights as it appeared the district court would have

imposed a lighter sentence under an advisory guidelines scheme.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 05-41332
                                  -2-

Galvan, 133 F. App’x at 156.    We remanded the case for

resentencing.

     On appeal following remand, Galvan does not challenge his

newly-imposed sentence, but rather raises the same issues already

decided by this court in his first appeal.1   Galvan correctly

concedes that none of the exceptions to the law-of-the-case

doctrine are present in this appeal and that the law-of-the-case

doctrine prohibits this court from considering the issues raised

by Galvan in this appeal.    See United States v. Becerra, 155 F.3d

740, 752-53 (5th Cir. 1998); Burroughs v. FFP Operating Partners,

70 F.3d 31, 33 (5th Cir. 1995).

     Galvan nonetheless asserts that he raises these issues to

preserve them for review by the Supreme Court.    We agree that his

claim is foreclosed and find that it has no merit.

     The Federal Public Defender’s motion to withdraw is denied

because it fails to establish “that there is a conflict of

interest or other most pressing circumstances or that the

interests of justice otherwise require relief of counsel.”    Fifth

Circuit Plan Under the CJA, § 5(B); see United States v. Trevino,

992 F.2d 64, 65 (5th Cir. 1993).    The Federal Public Defender’s

motion to seal is granted.

     AFFIRMED; MOTION TO WITHDRAW DENIED; MOTION TO SEAL GRANTED.




     1
        The Supreme Court denied Galvan’s petition for certiorari
in his original appeal. See Galvan v. United States, 126 S. Ct.
496 (2005).